EXHIBIT 10(e)1 BASE SALARIES OF NAMED EXECUTIVE OFFICERS MISSISSIPPI POWER COMPANY The following are the annual base salaries of the current Chief Executive Officer and Chief Financial Officer of Mississippi Power Company and certain other current or former executive officers of Mississippi Power Company who served during 2009. Anthony J. Topazi* President and Chief Executive Officer Frances V. Turnage* Vice President, Treasurer and Chief Financial Officer Donald R. Horsley Vice President Kimberly D. Flowers Vice President John W. Atherton Vice President Edward Day, VI** President and Chief Executive Officer Moses H. Feagin** Vice President, Treasurer and Chief Financial Officer $213,592 *Through August 12, 2010 **From August 13, 2010
